Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US Patent Application Publication No. 2017/0082981). With regard to Claim 1, Hasegawa discloses an electronic timepiece (1), comprising: a main unit (2) having a reporting unit (3) that reports information to a user; a crown (471) that can be pulled out from the main unit to one or  by the sensor to the user.
With regard to Claim 2, Hasegawa discloses the processor causing the state reporting mode to terminate and be switched to another mode automatically once a prescribed period of time has elapsed so that said reporting of the state of the electronic timepiece is terminated automatically.
With regard to Claim 3, Hasegawa discloses an operation element (472-474) operable by the user, wherein the processor causes the state reporting mode to terminate and be switched to another mode upon detecting a user operation of the operation element.
With regard to Claim 4, Hasegawa discloses the processor causing the state reporting mode to terminate and be switched to another mode upon detecting rotation (S103) of the crown.
With regard to Claim 5, Hasegawa discloses the reporting unit including a pointer (61-63) driven by a motor (81-83).
With regard to Claim 6, Hasegawa discloses the reporting unit being a light-emitting device (Fig. 3).
With regard to Claim 7, Hasegawa discloses the reporting unit being a display unit (3) that displays the state detected by the sensor.
With regard to Claim 8, Hasegawa discloses the state detected by the sensor being any of remaining battery level, temperature, humidity, direction, and atmospheric pressure (Fig. 5).
With regard to Claim 9, Hasegawa discloses the state detected by the sensor is city information (Fig. 5) set to the electronic timepiece.
With regard to Claim 10, Hasegawa discloses a method performed by a processor (CPU) in an electronic timepiece (1) that includes, in addition to the processor, a main unit (2) having a reporting unit (3) that reports information to a user; a crown (471) that can be pulled out from the main unit to one or more prescribed positions away (S101, S102) from a default position of the crown and that can be pushed back form the pulled out prescribed position to another of the one or more prescribed positions or to the default position; and a sensor (48) that detects a state of the electronic timepiece, the method comprising, via the processor: detecting a state of the crown and the state of the electronic timepiece detected by the sensor and switching between a plurality of modes (Figs. 3-5) in accordance with the state of the crown, the plurality of modes including a normal mode (Figs. 3-5) that includes reporting current time in the reporting unit to the user and a state reporting mode (Figs. 3-5) that includes reporting the state of the electronic timepiece detected by the sensor to the user in addition to the current time or in place of at least some of information representing the current time; when detecting that the crown is at the default position, causing the electronic timepiece to operate in the normal mode; and when detecting that the crown has been pulled out or pushed back into the default position or one of said one or more prescribed position away from the default position, causing a current mode (Figs. 3-5) that has been assumed prior to said detection to be switched to the state reporting mode so as to report the state of the electronic timepiece detected by the sensor to the user.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose similar electronic timepieces having crowns, sensors and processors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833